Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-17-00770-CV

                IN RE RODRIGUEZ PRODUCE & FREIGHT COMPANY, LLC
                            and Christian Eduardo Rodriguez

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 17, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 22, 2017, relators filed a petition for writ of mandamus. The real parties in

interest filed a response, to which relators later replied. After considering the petition, response,

and reply, this court is of the opinion that relators are not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. DC-15-203, styled Rosa Navarro, et al. v. Rodriguez Produce & Freight
Company, LLC, et al., pending in the 229th Judicial District Court, Duval County, Texas, the Honorable Jose Longoria
presiding.